DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In one interpretation, claim 11 recites that the solution further comprises lithium difluorophosphate, which is already necessarily required according to claim 1. Therefore, in that interpretation, claim 11 does not further limit the subject matter of claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2020/0287241 to Morinaka.
	Regarding claims 1-11, Morinaka teaches a lithium secondary battery (¶0001) comprising
a positive electrode comprises a positive electrode active material represented by the formula:  
    PNG
    media_image1.png
    143
    349
    media_image1.png
    Greyscale
 (¶0066)
a negative electrode (¶0092)
a separator disposed between the positive electrode and the negative electrode (¶0112)
a non-aqueous electrolyte solution (¶0051) comprising a non-aqueous organic solvent (¶0060), a lithium salt (¶0053, 0054), and an additive (¶0062). 
Morinaka teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include lithium difluorophosphate, tetravinylsilane and a sultone compound in a mixed additive in order to improve cycle properties, high-temperature storage properties, and suppression of gas generation (¶0024, 0062; see Electrolyte solutions of Table 10, which include lithium difluorophosphate at 1% by mass; Table 11, which include 1,3-propane sultone at 0.5% by mass or tetravinylsilane at 0.2% by mass; Table 12, which includes lithium difluorophosphate in a mixed additive at 1%, 0.5%, 0.2%, or 0.1% by mass; Tables 14 and 15, which includes tetravinylsilane in a mixed additive at 0.1% by mass or lithium difluorophosphate in a mixed additive at 0.2% or 0.5% by mass; ¶0142). 
Further, per claims 1, 5, and 6, a skilled artisan would include in the mixed additive lithium difluorophosphate at 1%, 0.5%, 0.2%, or 0.1% by mass, tetravinylsilane at 0.2% or 0.1% by mass, and 1,3-propane sultone at 0.5% by mass, as those proportions are shown to achieve the desired benefits, which leads to weight ratios including 1%:0.1%:0.5% = 1:0.1:0.5, 0.2%:0.2%:0.5% = 1:1:2.5. Therefore the ranges of the mixed additive of modified-Morinaka overlap the claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Per claims 1-3, the formula for the positive electrode active material reads on the claimed Formula 1, where d=1, h=0, e=a=a1, g=b=b1, and f=c=c1, where e+g+f=1=a+b+c=a1+b1+c1 and the ranges for these values overlap the claimed ranges for a, b, and c. Per claims 1 and 5 and 6, 
	Per claim 4, in embodiments, the non-aqueous organic solvent comprises ethylene carbonate, a cyclic carbonate-based organic solvent, dimethyl carbonate, and ethyl methyl carbonate, both linear carbonate-based organic solvents, at a volume ratio of 2.5:3:4.5 (¶0060, 0118). The density of ethylene carbonate is 1.32 g/cm3 (retrieved from https://en.wikipedia.org/wiki/Ethylene_carbonate on 1/11/2022), the density of dimethyl carbonate is 1.07 g/cm3 (retrieved from https://en.wikipedia.org/wiki/Dimethyl_carbonate on 1/11/2022), and the density of ethyl methyl carbonate is 1.01 g/cm3 (retrieved from https://www.sigmaaldrich.com/US/en/product/aldrich/754935 on 1/11/2022). Therefore the weight ratio of the cyclic carbonate-based organic solvent to the linear carbonate-based organic solvent is (2.5*1.32):(3*1.07 + 4.5*1.01) = 1:2.35.
	Per claims 7 and 8, the preferred sultone compound is 1,3-propane sultone (Ibid.).
	Per claims 9 and 10, Morinaka teaches that a preferable range of 0.005 wt% to 5.0 wt% based on a total weight of the non-aqueous electrolyte solution (¶0025, 0026).
	Per claim 11, Morinaka teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include vinylene carbonate or succinonitrile in the non-aqueous electrolyte solution to improve overcharge prevention, negative electrode film forming, or positive electrode protection (¶0024, 0062).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186. The examiner can normally be reached M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/       Primary Examiner, Art Unit 1726